17 A.3d 917 (2011)
CITY OF PITTSBURGH and UPMC Benefit Management Services, Inc., Petitioners
v.
WORKERS' COMPENSATION APPEAL BOARD (ROBINSON), Respondents.
No. 564 WAL 2010.
Supreme Court of Pennsylvania.
April 6, 2011.

ORDER
PER CURIAM.
AND NOW, this 6th day of April, 2011 the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Did the Commonwealth Court err by holding that, in a petition to suspend compensation benefits based upon an alleged voluntary withdrawal from the workforce, the employer bears the burden of showing by the totality of the *918 circumstances that the claimant has chosen not to return to the workforce?